MONTGOMERY, Judge
(dissenting).
The secrecy of the ballot is the fundamental idea of all elections. Banks v. Sergent, 104 Ky. 843, 48 S.W. 149, 20 Ky. Law Rep. 1024. The Constitution requires-that all elections by the people shall be by *761secret official ballot and shall be marked in private. Kentucky Constitution Section 147. In holding this safeguard mandatory, Paynter, J., in Nall v. Tinsley, 107 Ky. 441, 54 S.W. 187, 21 Ky.Law Rep. 1167, said:
“Every freeman should be independent, and free from improper influences in the expression of his pref- • erence as to who should conduct the .affairs of government, and as to the policies that should be adopted. * * He should be placed beyond reach of -intimidation. * * * it was thought wise by the makers of our constitution to throw around all honest voters .-all the protection it was possible to -give them, and the best method of do'ing so was believed to be the secret official ballot.”
The secrecy of the ballot is destroyed by ■the operation of the voting machine in question whenever the voter seeks to cast .a write-in vote. The majority opinion is ■wrong. It is recognized therein that there is a noticeable noise whenever the voter •seeks to write in a vote. The majority opinion says “there is no substantial dan•ger.” If there is any danger that the •secrecy of the ballot will not be preserved, then the voting machine should be •condemned as unsuitable.
In Helme v. Board of Election Commissioners, 149 Mich. 390, 113 N.W. 6, the use •of certain voting machines was held to be ■unlawful because it caused the voter to divulge that he was seeking to write in the names of candidates and thus destroyed -.the secrecy of the ballot. The Court said:
“It is obvious that a voter cannot ask for and vote such a ballot without indicating that he does not vote for his full party ticket, and, to the degree that he is reluctant to have his want of party fealty known, it acts as a deterrent to his voting for the persons of his choice, and operates against his independnece as a voter.”
The right to vote by secret ballot is a priceless heritage. As such the right should be preserved. No chipping away of this cornerstone of liberty should be tolerated. For this .reason I respectfully dissent.